Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		Response to Applicant’s Arguments
	Applicant’s arguments filed 1/10/2022 have been fully considered, but they are not deemed to be persuasive.  In paragraph [0008], Yau teaches “In particular, in one embodiment, first and second surfaces are conformally mapped to a canonical parameter domain forming first and second mapped surfaces. The conformal parameterization for each mapped surface are computed and compared with one another to determine if the surfaces match.”  The Gaussian curvature is known to use for matching two (2) surfaces; specifically, the well-known Gauss’s Theorema Egregium concludes that “If a curved surface is developed upon any other surface whatever, the measure of curvature in each point remains unchanged (i.e., the Gaussian curvature of a surface does not change if one bends the surface without stretching it). The Gaussian curvature therefore is an intrinsic invariant of a surface.”  Similarly, Yau teaches “If one surface can be deformed into another one without too much stretching, such as human expression or skin deformation, then the deformation can be accurately approximated by global conformal mapping….  Thus, mapping two surfaces to a canonical parameter domain and matching the surfaces in the parameter domain allows 3-D matching problems to be solved more efficiently” (Yau, [0212]); or “To match surfaces based on Gaussian curvature and mean curvature, the surfaces to be matched are embedded in a canonical parameter domain…” (Yau, [0215]).  Therefore, Yau clearly teaches the claimed “comparing an intrinsic surface property 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over ROBERT et al (2017/0161945) in view of YAU et al (2006/0013505) and EDELSBRUNNER et al (8,004,517).
As per claim 1, Robert teaches the claimed “method” comprising: “sampling pairs of points from a first three- dimensional surface to generate first surface duplets” (Robert, [0095] - The descriptor consists of values derived from a pair of two key points and their normal); “sampling pairs of points from a second three-dimensional surface to generate second surface duplets” (Robert, [0095]); “matching duplets of the first surface duplets with duplets of the second surface duplets based on at least one geometric feature of the duplets to create a set of first and second surface duplet pairs” (Robert, [0103] - for any descriptor from a given point cloud, embodiments efficiently look for the best candidates in the other point cloud by doing an approximate nearest neighbor search in the 4D kd-tree); “filtering the set of first and second surface duplet pairs by comparing an intrinsic surface property of the first surface duplet and the second surface duplet of the duplet pairs to create a subset of first and second surface duplet pairs” (Robert, [0103] - for any descriptor from a given point cloud, embodiments efficiently look for the best candidates in the other point cloud by doing an approximate nearest neighbor search in the 4D kd-tree); and “computing a pose estimate for aligning the first three-dimensional surface with the second three-dimensional surface based on the subset of first and second surface duplet pairs” (Robert, [0079], [014]-[0106]).  
It is noted that Robert does not explicitly teach “the comparing an intrinsic surface property comprising comparing a Gaussian curvature of the first and second 



Claim 3 adds into claim 2 “wherein the Gaussian curvature of the surface is calculated at a point on the surface” which is obvious in the conventional definition of the Gaussian curvature (Edelsbrunner, column 12, lines 61-66; Yau, Abstract, [(0204)]).

Claim 4 adds into claim 3 “wherein the Gaussian curvature of the surface is calculated prior to sampling pairs of points from the surface” which is just a tradeoff to predetermine the Gaussian curvature in order to increase the calculation power during the matching surface duplet process (Robert, [0107]).

Claim 5 adds into claim 3 “wherein the Gaussian curvature of the surface is calculated using discrete triangularization of the surface” which is obvious in the definition of the Gaussian curvature (Edelsbrunner, column 12, lines 61-66; Yau, [0005], [0205], [0226], [0235]).

Claim 6 adds into claim 1 “wherein points from the surface comprise orientated points, an orientated point comprising the position of the point in three dimensions and a corresponding surface normal of the point” is obvious because the Gaussian curvature 

Claim 7 adds into claim 1 “wherein matching comprises using a relation table comprising sampled surface duplets for a three-dimensional surface” which is well-known in the art to match the features of surfaces using a relation table (official notice) given sampled surface duplets showed in Robert reference ([0095], [0103)).

Claim 8 adds into claim 1 “wherein sampling comprises random sampling” which is obvious given Robert’s point cloud of the 3D sample points in which the sample points of the cloud is sampled randomly.

Claim 9 adds into claim 1 “wherein computing a pose estimate comprises calculating a homogenous transformation matrix” which is well-known in the art for estimation of an object pose using homogenous transformation matrix (official notice).

Claim 10 adds into claim 1 “wherein a geometric feature of the surface duplet comprises: the Euclidean distance along a line connecting a first point to a second point of the pair of points that forms the surface duplet” (Robert, [0019], [0076], [0095], [0103)); “the angle between a first normal of the first point and the line connecting the points of the surface duplet; the angle between a second normal of the second point and the line connecting the points of the surface duplet; or the angle between the first 

Claims 11-12 and 13-15 claim a non-transitory machine- readable storage medium and a computer system based on the method of claims 1-10; therefore, they are rejected under a similar rationale.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616